Citation Nr: 1041671	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-04 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include an anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from July 1985 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2006 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, which in 
pertinent part denied service connection for (1) an anxiety 
disorder, (2) a right knee disorder, (3) a left knee disorder, 
(4) bilateral pes planus, and (5) bilateral carpal tunnel 
syndrome (CTS).  The Veteran filed a Notice of Disagreement (NOD) 
to these denials in August 2006.  

However, a December 2006 rating decision granted service 
connection for a right knee disorder, right CTS, and left CTS.  
The Veteran did not disagree with either the effective dates or 
the initial disability ratings assigned. 


A Statement of the Case (SOC) was issued in January 2007 
addressing service connection for (1) an anxiety disorder, (2) 
bilateral pes planus, and (3) a left knee disorder; as well as 
(4) the initial 20 percent rating assigned for the service-
connected right knee disorder. 

In February 2007 the Veteran withdrew his appeal as to the rating 
assigned for the service-connected right knee disorder and the 
claims for service connection for right CTS and for left CTS.  In 
his VA Form 9, Appeal to the Board, the Veteran specifically 
limited his appeal to the issue of service connection for a 
psychiatric disorder.  


FINDINGS OF FACT

An unrefuted VA medical opinion, based on the Veteran's history 
and examination, concludes that the Veteran now has an anxiety 
disorder which is of service origin.  


CONCLUSION OF LAW

An anxiety disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On VA psychiatric examination in June 2006 the Veteran's claim 
file was reviewed.  It was observed that there were no documents 
of a psychiatric nature in the Veteran's service treatment 
records, postservice medical records, or computerized VA claim 
file.  Initially, he had been in the field artillery.  He spent 
some time in Iraq during Operation Desert Storm.  For about the 
last 9 years of his military service he had been a military 
career recruiter.  He reported that it was the build-up of the 
significant stress in this job that led to his anxiety symptoms, 
although he never did receive treatment for it in the military or 
afterwards.  He had never been in any formal psychiatric 
treatment and had never been psychiatrically hospitalized. He had 
never been in outpatient mental health treatment or taken 
psychotropic medications.  He had no history of substance abuse 
and had never made a suicide attempt.  He had no history of 
behavioral problems. 

In the late 1990s, the Veteran began experiencing severe anxiety 
and stress reactions, along with sleeplessness, after being a 
recruiter for 3 years.  These symptoms persisted during the rest 
of his military service. He reported that his job as a career 
recruiter was very stressful. He would frequently get calls at 2 
or 3 in the morning and he was basically on call 24 hours a day, 
for 7 days a week.  For a while he had done a lot of traveling to 
various recruiting centers and this kept him separated from his 
family which increased his anxiety.  Since his service discharge, 
particularly since he had started his current business, he had 
had some mild improvement in his symptoms but they still 
persisted.  

After a mental status examination, which noted that the Veteran 
complained of mild disruptions in memory and concentration due to 
his anxiety and that he had pressured speech which the examiner 
attributed to anxiety, it was stated that the Veteran had mild to 
moderate anxiety as evidenced by the pressured speech, physical 
restlessness, and a tendency to maintain a rather stiff posture.  

The examiner stated that the results of the evaluation were 
consistent with an anxiety disorder that consisted primarily of 
generalized anxiety disorder symptoms and some mild obsessive-
compulsive symptoms.  Based on all the evidence available, 
including the interview, observational data, and a full review of 
the claim file, it was the examiner's opinion that the Veteran's 
anxiety symptoms were directly related to the stress of being a 
career recruiter for several years in the Marines.  A list of 
additional symptoms was reported.  

The diagnosis was an anxiety disorder, not otherwise specified, 
with prominent generalized anxiety symptoms and some obsessive-
compulsive symptoms.  In a report of functional assessment it was 
stated that the Veteran continued to have mild obsessive-
compulsive traits.  

Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as a psychosis, will be presumed to have 
been incurred in service if manifested to a compensable degree 
within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

The disposition of this claim turns on the medical matter of 
whether there exists a relationship between the current anxiety 
disorder for which service connection is sought, and the 
Veteran's military service (a medical nexus), a matter only 
within the province of trained medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  

A medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  However, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the veteran 
and that the critical question is whether that history was 
accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, 
e. g.,Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  

Here, the Board finds no reason to reject the history related by 
the Veteran.  The mere fact that his statements are not 
corroborated by the service treatment records is not a sufficient 
basis to conclude in this case that the history he related to the 
2006 VA psychiatric examination is incorrect, particularly since 
he truthfully concedes that he neither sought nor received 
inservice psychiatric treatment.  

Moreover, the diagnosis of an anxiety disorder by the 2006 VA 
examiner establishes that the Veteran now has current disability, 
the first Caluza element.  

On the question of the second Caluza element, inservice 
disability, and the third Caluza element, medical nexus, the only 
competent evidence is the 2006 VA examiner's opinion that such a 
nexus exists and, thus, it is of service origin.  

The Board may consider only independent medical evidence to 
support its findings.  For the reasons expressed, there is no 
medical evidence which is unfavorable to the claim of service 
connection for an anxiety disorder as to the required nexus 
element, and all Caluza elements.  Thus, the preponderance of the 
evidence is in favor of the claim. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants 
in substantiating VA claims which includes informing a claim of 
what evidence needed to substantiate a claim and who, VA or 
claimant, will obtain it.  38 U.S.C.A. §§ 5103, 5103A and 38 
C.F.R § 3.159.  

Without deciding whether the notice and development requirements 
of VCAA have been satisfied the Board is not precluded from 
adjudicating the Veteran's claim and granting service connection 
for an anxiety disorder which represents a full grant of the 
issue on appeal.  Thus, a decision therefore poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  







ORDER

Service connection for an anxiety disorder is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


